 



Exhibit 10.5
SUN-TIMES MEDIA GROUP, INC.
KEY EMPLOYEE SEVERANCE PROGRAM
PARTICIPATION AGREEMENT
     THIS AGREEMENT is entered into on April 10, 2007 by and between William G.
Barker, III, an individual residing in the State of Illinois (“Participant”) and
Sun-Times Media Group, Inc., a corporation incorporated under the laws of the
State of Delaware (“STMG”).
RECITALS
Participant is an employee of STMG. Participant has been selected to participate
in the STMG Key Employee Severance Program (“KESP”) by the Compensation
Committee of the STMG Board of Directors, by the full Board, or by the Chief
Executive Officer of STMG. The KESP has been designed to govern the benefits to
be enjoyed by Participant upon the termination of Participant’s employment by
the Company under certain circumstances defined more particularly herein. A
condition of participation in the KESP is the execution by Participant of a
participation agreement in a form prescribed by STMG.
THEREFORE, it is hereby agreed as follows:
     1. Termination.

  a.   Nothing in this Agreement shall limit or restrict the ability of the
Company to terminate the employment of Participant, and no contract of
employment is intended or created hereby or by Participant’s participation in
the Program. The employment of Participant may be terminated in any of the
following ways: (i) as a result of death or permanent disability of the
Participant; (ii) by the Company for Cause (as defined herein), (iii) by the
Participant other than for Good Reason (as defined herein), (iv) by the Company
other than for Cause or as a result of death or permanent disability (a “Company
Termination”), or (v) by the Participant for Good Reason (hereinafter defined)
(a “Good Reason Termination”). The payments and benefits provided for in this
Agreement shall be made to Participant only in the event of a Company
Termination or a Good Reason Termination.     b.   In the event of a Company
Termination or a Good Reason Termination, the terminating party shall be
required to provide the other party with not less than fourteen (14) calendar
days’ advance written notice of termination. The Company shall have the right,
in its sole discretion, to require the Participant to remain employed by the
Company for a period of up to thirty (30) days following notice of termination
by either party, as a

 



--------------------------------------------------------------------------------



 



      condition to Participant’s receipt of the payments and benefits provided
hereunder.

     2. Payments and Benefits Upon Termination:

  a.   In the event of a Company Termination, the Participant shall receive the
following:

  1.   A lump sum payment (payable within ten (10) days of termination) for any
accrued, unused vacation time, reduced by all applicable tax withholding
requirements.     2.   A lump sum payment (payable within ten (10) days of
termination) equal to the target bonus for the then current year; and     3.  
An amount equal to the Participant’s base salary in effect on the date of
termination, payable in twenty-six (26) bi-weekly installments in the same
manner that the Participant’s payroll is currently handled, less all appropriate
withholding amounts and deductions; and     4.   Continuation of all
then-current benefit programs in which the Participant is entitled to
participate on the date of Participant’s termination of employment, subject only
to Participant’s continued premium contributions at the same level as on the
date of termination. In the event that Participant is precluded by the terms of
such programs or by law from participation following termination of employment,
the Company shall provide an equivalent benefit in the manner it deems
appropriate.

  b.   In the event of a Good Reason Termination, the Participant shall receive
the following:

  1.   A lump sum payment (payable within ten (10) days of termination) for any
accrued, unused vacation time, reduced by all applicable tax withholding
requirements.     2.   A lump sum payment (payable within ten (10) days of
termination) equal to the target bonus for the then current year multiplied by
two (2); and     3.   An amount equal to the Participant’s base salary in effect
on the date of termination multiplied by two (2), payable in fifty-two
(52) bi-weekly installments in the same manner that the Participant’s payroll is
currently handled, less all appropriate withholding amounts and deductions; and

2



--------------------------------------------------------------------------------



 



  4.   Continuation of all then-current benefit programs in which the
Participant is entitled to participate on the date of Participant’s termination
of employment, subject only to Participant’s continued premium contributions at
the same level as on the date of termination. In the event that Participant is
precluded by the terms of such programs or by law from participation following
termination of employment, the Company shall provide an equivalent benefit in
the manner it deems appropriate.

     3. Definitions. As used in this Agreement, the following terms shall have
the meanings ascribed below:

  a.   “Cause” shall mean (i) Participant engaging in intentional and willful
misconduct, including a breach of the Participant’s duty of loyalty to the
Company, to the detriment of the Company, or (ii) Participant being convicted
of, or plea of nolo contendere to, a crime involving fraud, dishonesty,
inappropriate moral standards, or violence.     b.   “Good Reason” shall mean
the occurrence of both a Change of Control and the Participant experiencing
(i) a material reduction in title, authority or responsibilities,
(ii) Participant being required to relocate more than fifty (50) road miles from
the office where Participant currently works, or (iii) the failure of the
Company to obtain an explicit undertaking from any successor to honor the terms
of this Severance Program. For a Good Reason Termination to be valid, the
affected Participant must give notice to the Company of the reasons giving rise
to the Good Reason and provide the Company ten (10) days to cure said Good
Reason. In addition, the Company must be notified of a Good Reason Termination
within six (6) months of the effective date of the action giving rise to the
cause of the Good Reason.     c.   A “Change in Control” will be deemed to occur
upon:

  1.   the acquisition after the date of this Agreement by any “person” (as
defined in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) (excluding for this purpose, (i) STMG or any
subsidiary of STMG or (ii) any employee benefit plan of STMG or of any
subsidiary of STMG or any person or entity organized, appointed or established
by STMG for or pursuant to the terms of any such plan which acquires after the
date of this Agreement beneficial ownership of voting securities of STMG) of
ownership of securities of STMG whereby such person becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or indirectly
of securities of STMG representing more than fifty percent (50%) of the combined
voting power of STMG’s then outstanding securities; provided, however, that no

3



--------------------------------------------------------------------------------



 



      Change in Control will be deemed to have occurred as a result of a change
in ownership percentage resulting solely from an acquisition of securities by
STMG; or     2.   John F. Bard, Herbert A. Denton, Cyrus F. Freidheim, Jr., John
M. O’Brien, Gordon A. Paris, Graham W. Savage, Raymond G. H. Seitz, and Raymond
S. Troubh (collectively, “Incumbent Directors”) and any new directors whose
election by the Board of Directors or nomination by the Board of Directors for
election by STMG’s stockholders was approved by a vote of a least two-thirds
(2/3) of the directors then still in office who either are Incumbent Directors
or whose election or nomination for election was previously so approved (such
new directors being referred to as “Successor Incumbent Directors”) ceasing for
any reason to constitute at least a majority of the Board of Directors; or    
3.   the adoption, enactment or effectiveness of any action (including, without
limitation, by resolution or by amendment to STMG’s charter or bylaws) that
materially limits or diminishes the power or authority of STMG’s board of
directors or any committee thereof, if such action has not been approved by a
vote of a least two-thirds (2/3) of the directors then still in office who
either are Incumbent Directors or Successor Incumbent Directors; or     4.   the
consummation of, or the execution of a definitive agreement the consummation of
which would result in, a reorganization, merger or consolidation, or sale or
other disposition of all or substantially all of the assets of STMG (a “Business
Combination”), in each case, unless, following such Business Combination, all or
substantially all of the individuals and entities who were the beneficial owners
of outstanding voting securities of STMG immediately prior to such Business
Combination beneficially own, directly or indirectly, more than fifty percent
(50%) of the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors of the entity resulting
from such Business Combination (including, without limitation, an entity which,
as a result of such transaction, owns STMG, or all or substantially all of
STMG’s assets, either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the outstanding voting securities of STMG; or     5.  
the consummation of a complete liquidation or dissolution of STMG.

4



--------------------------------------------------------------------------------



 



     4. Information and Confidentiality. Participant agrees to hold in the
strictest confidence and not to disclose any of the terms hereof to any third
person, and to refrain from making any statements or representations to any
employee of the Company or any affiliate or subsidiary of STMG or to any of
their respective customers, suppliers, or competitors, or to the public at large
which might disparage or have a detrimental effect on STMG, the Company, or the
Company’s business, operations, public image, reputation or its relations with
advertisers, customers, suppliers, employees, lenders, competitors, or other
business associates; or which differ from the fact that Participant has
separated from the Company. STMG and the Company shall refrain from making any
statements or representations to any third party that may disparage
Participant’s personal or professional reputation or have a detrimental effect
on Participant’s future employment.
     5. Return of Company Property. Upon Participant’s termination, Participant
will certify to the Company that all of the Company property in Participant’s
possession has been returned to the Company, including, but not limited to, all
access cards, facility keys, credit cards, automobiles, cell phones, personal
digital assistants (e.g., Blackberry, Palm Pilots), and/or computers. Any files,
correspondence or computer discs Participant may have relative to Company
business or containing Company information must also be returned on the date of
termination.
     6. Release. For and in consideration of the benefits provided hereunder,
upon termination, Participant will execute and deliver to the Company a full and
complete release of liability of the Company, STMG, and any and all of STMG’s
subsidiaries and affiliates in substantially the form attached hereto as
Exhibit A.
     7. Acknowledgment; No Admission; Confidentiality.

  a.   Upon termination, Participant will represent and warrant to the Company
that: (a) he or she has no pending claims against the Company, STMG or any of
STMG’s subsidiaries or affiliates with any municipal, state, federal or other
governmental or non-governmental entity; and (b) that Participant will not file
any claims with respect to any events occurring on or before the date of
termination. Participant will also acknowledge and agree that by entering into
this Agreement he or she may never make claim or demand upon or sue the Company,
STMG or any of STMG’s subsidiaries or affiliates for any reason whatsoever
relating to anything that has happened through the date hereof.     b.   Both
the Company and Participant acknowledge and agree that this Agreement does not
constitute, is not intended to be, and shall not be construed, interpreted or
treated in any respect as, an admission of liability or wrongdoing by either
party for any purpose whatsoever. Further, each of the Company and Participant
acknowledges and agrees that there has been no determination that either party
has violated any federal, state or local law, statute, ordinance, guideline,
regulation, order or common-law principle.

5



--------------------------------------------------------------------------------



 



  c.   Each of the Company and Participant agrees that the terms of this
Agreement shall be strictly confidential. Participant further agrees that he or
she will not disclose the terms of or the amount paid under this Agreement to
any other person or entity, other than his or her immediate family, attorney,
accountant and tax preparer, unless required by law to do so or expressly
authorized to do so in writing by the Company.

     8. Arbitration of Disputes; Payment of Expenses.

  a.   Any controversy or claim arising out of or relating to this Agreement, or
the breach thereof, shall be settled by arbitration proceedings conducted in
accordance with the commercial rules of the American Arbitration Association
(the “AAA”) as then in effect. The arbitrator shall be selected by joint
agreement of the Company and Participant, but if such agreement is not reached
within seven (7) days of the date of the request for arbitration, the selection
shall be made by the AAA in accordance with its commercial rules. Judgment upon
any award rendered by the arbitrator may be entered in any court having
jurisdiction. The costs and expenses of the arbitrator and all costs and
expenses of experts, attorneys, witnesses and other parties reasonably incurred
by the prevailing party shall be borne by the party that does not prevail in
such arbitration or in any court proceeding relating to enforcement of this
Agreement.     b.   The existence and execution of this Agreement shall not be
considered, and shall not be admissible in any proceeding, as an admission by
the Company of any liability, error, violation or omission. Participant
acknowledges that nothing contained in this Agreement or any other agreement or
instrument delivered by the Company to Participant shall constitute an admission
that the Company is in any way liable to Participant or has in any way violated
any law. Participant further acknowledges that no precedent, practice, policy or
usage shall be established by this Agreement or the Company’s offer of benefits
herein.     c.   Each party will bear its own expenses incurred in the
preparation, review and approval of this Agreement, including, without
limitation, legal, accounting, tax advisory or other similar fees and expenses.

     9. Non-solicitation. For a period of one (1) year following the Effective
Date, Participant will not, directly or indirectly, on behalf of him/herself or
any third party, solicit, induce or attempt to solicit or induce any employee of
any subsidiary or affiliate of STMG (including the Company) to leave the employ
of his or her employer. Participant acknowledges that this non-solicitation
agreement constitutes a material inducement to STMG to enter into this
Agreement, and any violation of this provision by Participant will constitute a
material breach of this Agreement.

6



--------------------------------------------------------------------------------



 



     10. Governing Law. This Agreement shall be governed by Illinois law without
giving effect to choice of law principles that would direct the application of
the law of another jurisdiction.
     11. Consideration and Revocation. Participant shall be afforded an
opportunity to consider and revoke his or her agreement to the terms set forth
herein as required by applicable statutes, rules and regulation in effect at the
time of termination.
     12. Cooperation. In consideration of the separation benefits provided
herein, Participant agrees that he or she will provide full cooperation with the
Company (i) in the resolution and investigation of all open issues relating to
the Company about which the Participant may have information, including but not
limited to pending and future legal matters, internal investigations and the
like, and (ii) in the execution of such further documentation as is deemed
reasonably necessary in the opinion of the Company to effect Participant’s
separation or in connection with issues described in clause (i) of this
Section 12.
     IN WITNESS WHEREOF, the parties have duly executed this Agreement on the
date first above written.

                  SUN-TIMES MEDIA GROUP, INC.  
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                          William G. Barker, III

7



--------------------------------------------------------------------------------



 



EXHIBIT A
     You hereby agree (except for any vested or accrued benefits to which you
are entitled under the Company’s employee benefit plans and any rights you may
have under COBRA) to WAIVE any and all rights in connection with, and to fully
RELEASE and forever discharge the Company from, any and all torts, contracts,
claims, suits, actions, causes of action, demands, rights, damages, costs,
expenses, attorneys fees, and compensation in any form whatsoever, whether now
known or unknown, which you have (up through and including the date hereof)
against the Company on account of or in any way growing out of your employment
by the Company or your separation therefrom, including but not limited to, any
and all claims for damages or injury to any entity, person, property or
reputation arising therefrom, claims for wages, employment benefits, tort claims
and claims under Title VII of the Civil Rights Act of 1964, the Civil Rights Act
of 1991, the Civil Rights Act of 1866, the Participant Retirement Income
Security Act of 1974, the National Labor Relations Act, the Fair Labor Standards
Act, the Rehabilitation Act of 1973, the Family and Medical Leave Act of 1993,
the Americans with Disabilities Act of 1990, the Illinois Human Rights Act, the
Illinois Wage Payment and Collection Act, the Cook County Human Rights
Ordinance, the Chicago Human Rights Ordinance and any other federal, state or
local law, statute, ordinance, guideline, regulation, order or common-law
principle of any state relating to employment, employment contracts, wrongful
discharge or any other matter.
     Release of Age Discrimination Claims. In further consideration of the
promises made by the Company in this Agreement, you specifically release the
Company from all claims or rights you may have as of the date you sign this
Agreement arising under the Age Discrimination in Employment Act of 1967, as
amended, 29 U.S.C. Sec. 621, et seq. You further agree that:
     (a) your waiver of rights under this release is knowing and voluntary and
in compliance with the Older Workers Benefit Protection Act of 1990 (OWBPA);
     (b) you understand the terms of this release;
     (c) the consideration provided in Paragraph 3 represents consideration over
and above that to which you otherwise would be entitled, that the consideration
would not have been provided had you not signed this release, and that the
consideration is in exchange for the signing of this release;
     (d) the Company is hereby advising you in writing to consult with your
attorney prior to executing this release;
     (e) the Company is giving you a period of twenty-one days within which to
consider this release;

8



--------------------------------------------------------------------------------



 



     (f) following your execution of this release you have seven days in which
to revoke this release by written notice. To be effective, the revocation must
be made in writing and delivered to and received by Pamela A. Davidson, Esq.,
Legal Department, Chicago Sun-Times Inc., 350 North Orleans Street, 10-South,
Chicago, Illinois 60654, no later than 4:00 p.m. on the seventh day after you
execute this release. An attempted revocation not actually received by
Ms. Davidson before the revocation deadline will not be effective; and
     (g) this entire Agreement shall be void and of no force and effect if you
choose to so revoke, and if you choose not to so revoke this Agreement shall
then become fully effective and enforceable.
     This Release does not waive rights or claims that may arise under the ADEA
after the date you sign this Agreement.

9